DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-14, 16-20 are allowed. 
	Renumbered as claims 1-19 for pending claims 1-14, 16-20.
	The present invention is directed to A correct image and print settings are registered in association with each other, the registered correct image is selected based on print settings of a verification target image, and verification is performed by comparing the verification target image with the selected correct image. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an inspection apparatus comprising:
a registration unit configured to register one or more reference images generated by reading one or more images printed on one or more recording sheets, the one or more reference images being associated respectively with first print settings used in printing the one or more reference images; 
a selection unit configured to select a reference image among the one or more reference images registered by the registration unit, based on second print settings of a an inspection target image printed on the recording sheet, the second print settings matching the first print settings; and 
a determination unit configured to determine if the inspection target image is normal or defective, based on the inspection target image and the reference image selected by the selection unit.

The closest prior art, Kaneko (US 2019/0180431 A1) in view of Ido (US 2010/0309496 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Kaneko (US 2019/0180431 A1) discloses  an inspection apparatus, an inspection system, and an inspection method.
	Ido (US 2010/0309496 A1) discloses an image processing apparatus and an image processing method configured to output two pieces of image data as one image and a program therefor.
However, Kaneko (US 2019/0180431 A1) in view of Ido (US 2010/0309496 A1) do not specifically disclose “a selection unit configured to select a reference image among the one or more reference images registered by the registration unit, based on second print settings of a an inspection target image printed on the recording sheet, the second print settings matching the first print settings; and a determination unit configured to determine if the inspection target image is normal or defective, based on the inspection target image and the reference image selected by the selection unit”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 9, 17 and 18 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 9, 17 and 18 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-8, 10-14, 16, 19, 20, the instant claims are dependent on allowable claims and thus allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672